Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
In claim 1, line 3, “discharge opening” should read --discharge outlet-- for agreement with subsequent recitations.  A discharge opening is not defined in the specification nor recited further in the claims, only a discharge outlet.  This appears to be a simple claim drafting error.  
In claim 1, 2nd page, line 9, “a micro pump,” should be deleted since antecedent for the micro pump was established in the preamble.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Mou et al. (U.S. Patent Application Publication No. 2018/0128262). 
Regarding claim 1, Mou et al. discloses a micro pump having noise-reduced pressure-releasing structure (FIG.’s 1A/B, 2A/B and 6A-9, Abstract), comprising: 
a convergence plate 18 (FIG. 2A, para. 0027, “gas outlet plate 18” forms recited convergence plate) having a convergence plate first surface (top, at least as shown in FIG. 2A), a convergence plate second surface (bottom), a convergence outlet 182, 19 (para. 0027), and a discharge opening [sic] 181 (see claim objection above), wherein the convergence plate second surface and the convergence plate first surface are opposite surfaces (two sides of same element), wherein the convergence outlet 182, 19 and the discharge outlet 181 both penetrate the convergence plate 18 from the convergence plate first surface to the convergence plate second surface (as shown in FIG.’s 7A-7D), wherein the convergence plate second surface further comprises at least one mortise (refer to an Annotated copy of Mou FIG. 2A, attached below, as shown and indicated) and a discharge channel 185 (FIG. 1A, para. 0056, “communication channel 185”), and wherein the at least one mortise is symmetrically disposed on the convergence plate second surface (as shown), the discharge channel 185 is in communication with the convergence outlet 182, 19 and the discharge channel 185 is in communication with the discharge outlet 181 (shown, see also para. 0068 describing operation); 
a valve sheet 17 (para. 0027) having a first contact surface (top) and a second contact surface (bottom), wherein the first contact surface and the convergence plate second surface of the convergence plate form a connection surface (as shown), wherein the second contact surface and the first contact surface are opposite to each other (two sides of same element), and wherein the first contact surface comprises a valve hole 170 (para. 0057), at least one tenon through hole 171, and a discharge recessed portion (formed by flexure of valve sheet 17 in areas adjacent pressure releasing chamber 165, best show in FIG. 7D, under broadest reasonable interpretation of the term since sheet 17 forms a recessed portion during operation), the valve hole 170 and the at least one tenon through hole both penetrate the valve sheet 17 from the first contact surface to the second contact surface (as shown), and the at least one tenon through hole and the at least one mortise are disposed correspondingly (Annotated Mou FIG. 2A, as shown, note lines drawn there-through(; 
a chamber plate 16 (para. 0026) having a chamber plate first surface (top) and a chamber plate second surface (bottom), wherein the chamber plate first surface and the second contact surface of the valve sheet 17 form another connection surface, wherein the chamber plate second surface and the chamber plate first surface are opposite to each other (two sides of same element), wherein the chamber plate first surface comprises a recessed hole 166 (recessed portion surrounding through hole 164 next to raised area 167, see Annotated Mou FIG. 2A, as shown and indicated), a fluid determine hole 163 (para. 0055), at least one fluid through hole 164 and at least one tenon (Annotated Mou FIG. 2A, as shown and indicated), wherein the recessed hole 166 does not penetrate the chamber plate 16 from the chamber plate first surface to the chamber plate second surface (as shown since recessed area 166 forms a hole that does not go through at least in areas next to perforation 164, best shown in FIG. 6B), wherein the fluid determine hole 163 and the at least one fluid through hole 164 both penetrate the chamber plate 16 from the chamber plate first surface to the chamber plate second surface (as shown), and wherein the at least one tenon, the at least one mortise of the convergence plate 18, and the at least one tenon through hole 171 of the valve sheet 17 are disposed correspondingly (as shown), and the chamber plate second surface has a receiving trough 16a (FIG. 1A, “accommodation space 16a”) ; 
and a micro pump, wherein the micro pump 12, 13 (para. 0026, piezoelectric actuator and corresponding elements forms recited micro pump) is positioned in the receiving trough 16a of the chamber plate 16 (shown best in FIG.s 7A/B) so as to transmit a fluid to the convergence outlet 19, 182 of the convergence plate 18 through the at least one fluid though hole164 (multiple shown) of the chamber plate 16 and the valve hole 170 of the valve sheet 17; 
wherein during operation of the micro pump 12, 13, the fluid is firstly transmitted to the at least one fluid through hole 164 and the fluid determine hole 163 of the chamber plate 16 to push the valve sheet 17, meanwhile the fluid from the fluid determine hole 163 of the chamber plate 16 pushes the discharge recessed portion (area proximate 165 area of valve sheet 17) of the valve sheet 17 above the fluid determine hole 163 to block the discharge outlet 181 of the convergence plate 16 (FIG.’s 6A, 7D, para. 0066, inter alia, as described); then, since the pressure of the fluid at the at least one fluid through hole 164 of the chamber plate 16 pushes the valve sheet 17 above the recessed hole 166 of the chamber plate 16, the fluid is capable of flowing through the valve hole 170 of the valve sheet 17 so as to be discharged out from the convergence outlet 19, 182 of the convergence plate 17 (as shown, e. g., in FIG.’s 7D/E).

    PNG
    media_image1.png
    595
    661
    media_image1.png
    Greyscale

Annotated Mou FIG. 2A

Re. claim 2, Mou further discloses when the micro pump is not in operation, the fluid is firstly flowed back below the convergence outlet 19, 182 of the convergence plate 18, and the pressure of the fluid pushes the valve sheet 17 below the convergence outlet 19, 182 and wherein since the valve hole 170 is blocked by an outer peripheral portion of the recessed hole 166 of the chamber plate 16, the fluid flows toward the discharge channel 185 and downwardly pushes the discharge recessed portion (proximate 165 portion of valve sheet 17) of the valve sheet 17 below the discharge outlet 181, so that the fluid flows out from the discharge outlet 181 through the discharge channel 185, thereby completing a pressure-releasing procedure (FIG.’s 7A-&E and 8, para 0068, inter alia).
Re. claim 3, Mou further discloses the micro pump comprises: an inlet plate 11 para. 0026)  having at least one inlet hole 110 (para. 0029), at least one convergence channel 112 (para. 0029), and a convergence chamber 111,  wherein the at least one inlet hole 110 is configured to guide the outside fluid to flow into the micro pump, the at least one inlet hole 110 penetrates the inlet plate 11 and is in communication with the at least one convergence channel 112, and the at least one convergence channel 112 is in communication with the convergence chamber 111, so that the fluid guided from the at least one inlet hole 110 is converged at the convergence chamber 111 via the at least one convergence channel 112; a resonance sheet 12 (para. 0026) attached to the inlet plate 11, wherein the resonance sheet 12 has a perforation 120, a movable portion (area immediately surrounding perforation 120 interpreted as recited movable portion), and a fixed portion (areas on periphery forming recited fixed portion), wherein the perforation is located at a center portion of the resonance sheet 12 and corresponds to the convergence chamber 111 of the inlet plate 11, the movable portion is disposed at a periphery of the perforation 120, and the fixed portion is disposed at an outer periphery of the resonance sheet 12 and attached to the inlet plate; and a piezoelectric actuator 13 (para. 0026) attached to the resonance sheet 12; wherein a chamber space is formed between the resonance sheet and the piezoelectric actuator 12 (FIG.’s 5A-5E, shown), so that when the piezoelectric actuator 13 is driven, the piezoelectric actuator 13 resonates with the movable portion of the resonance sheet 12, and the fluid outside the micro pump is guided into the micro pump through the at least one inlet hole 110 of the inlet plate 11, converged at the convergence chamber 111 via the at least one convergence channel 112, and flowed through the perforation 120 of the resonance sheet 12, thereby achieving transmission of the fluid (FIG.’s 5A-5E).
Re. claim 4, Mou further discloses the piezoelectric actuator 12, 13 comprises: a suspension plate 130 (FIG. 1A, para. 0026) having a square shape (shown), wherein the suspension plate 130 is capable of bending and vibrating; an outer frame 131 disposed around a periphery of the suspension plate 130; at least one supporting element 132 connected between the suspension plate 130 and the outer frame to provide a flexible support for the suspension plate 130 (FIG.’s 3A/B, para.0031); and a piezoelectric element 133 having a side length, wherein the side length of the piezoelectric element is smaller than or equal to a side length of the suspension plate 130 (as shown), and the piezoelectric element 133 is attached to a surface of the suspension plate 130 so as to drive the suspension plate 130 to bend and vibrate when a voltage is applied thereto (according to inherent operation of piezoelectric devices).
Re. claim 5, Mou further discloses the suspension plate 130 has a protruding portion 130c (para. 0031, “bulge 130c”) disposed on a surface of the suspension plate opposite to the surface of the suspension plate where the piezoelectric element 133 is attached (as shown).
Re. claim 6, Mou discloses the suspension plate 130 has a protruding portion 130c (para. 0031, “bulge 130c”)  integrally formed by a lithography process (product-by-process limitation given lesser weight inasmuch Mou’s suspension plate protruding portion forms an equivalent structure1), and the protruding portion 130c is a protruding structure protruding from a surface of the suspension plate 130 opposite to the surface of the suspension plate 130 where the piezoelectric element 133 is attached (as shown).
Re. claim 7, Mou further discloses the micro pump further comprises a first insulation sheet 141, a conductive sheet 15, and a second insulation sheet 142 (para. 0026), and wherein the inlet plate 11, the resonance sheet 12, the piezoelectric actuator 13, the first insulation sheet 141, the conductive sheet 15, and the second insulation sheet 142 are arranged sequentially and stacked with each other (FIG.1A, as shown).
Re. claim 8, Mou further discloses the piezoelectric actuator 12, 13 comprises: a suspension plate 130 (FIG. 1A, para. 0026) having a square shape (shown), wherein the suspension plate 130 is capable of bending and vibrating; an outer frame 131 disposed around a periphery of the suspension plate 130; at least one supporting element 132 connected between the suspension plate 130 and the outer frame to provide a flexible support for the suspension plate 130 (FIG.’s 3A/B, para.0031); wherein a surface of the suspension plate 130 and a surface of the outer frame 131 are not coplanar (FIG. 3C, note non-coplaner surfaces shown), and wherein the chamber space is formed between the surface of the suspension plate 130 and the resonance sheet 12 (FIG.’s 5A-5E, shown); and a piezoelectric element 133 having a side length, wherein the side length of the piezoelectric element is smaller than or equal to a side length of the suspension plate 130, and the piezoelectric element 133 is attached to the surface of the suspension plate 130 so as to drive the suspension plate 130 to bend and vibrate when a voltage is applied thereto (inherent piezoelectric device operation).
Re. claim 9, Mou further discloses the micro pump is a micro-electromechanical systems (MEMS) pump (para.  0003, disclosing various fluid transport device applications; Applicant’s specification provides no special definition or specifics for the term MEMS so that any prior art pump designed for small application can be considered to form the recited MEMS pump since it is only nominally claimed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mou et al. (U.S. Patent Application Publication No. 2018/0128262).
As to claims 10-15, Mou is discussed above but is silent as to the discharge outlet having a first diameter in a range between 0.2 mm to 2 mm, as recited in claim 10;  between 0.1mm to 0.2 mm, in claim 11; or a second diameter having a second diameter in a range between 0.1 mm and 2 mm, as recited in claim 13; between 0.1 mm and 2 mm, in claim 44; or the discharge outlet having a height less than 1 mm, in claim 15.  However, the dimensions of the discharge outlet would be dependent considerations such as pumped fluid/gas properties, desired application performance in terms of flow rate and back pressure, etc.  In this regard, it has been held, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Since applicant has not disclosed that having the specific diameters or height dimensions solves any stated problem or is for any particular purpose it appears that having the recited diameters and height dimensions in Mou would perform equally well as the dimensions claimed by applicant. Therefore, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the instant application to modify Mou so that its discharge outlet diameters and height dimensions utilize the values claimed for the purpose of adapting the pump to a specific application based upon fluid properties and other considerations as discussed above. See MPEP 2144.04 (IV)(A), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).	

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mou et al. (U.S. Patent Application Publication No. 2018/0128262) in view of Hirata et al. (Japanese Patent Application Publication No. JP 2009-250132).
As to claims 16 and 17, Mou is discussed above and is silent as to a cross-sectional area of the discharge outlet at the convergence plate first surface is different from a cross-sectional area of the discharge outlet at the convergence plate second surface, in claim 16, and the shape of the discharge outlet at the convergence plate first surface is different from a shape of the discharge outlet at the convergence plate second surface, in claim 17.  In this regard, Hirata, from the same field of endeavor, teaches a pump in the form of cooling device 15 with discharge outlets 18, 118 configured with a variety of different shapes and diameters (FIG.’s 9-18, Abstract, Mach. Trans. para.’s 0080-0090).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify the discharge outlet of Mou so that is has different shapes or diameters at respective first and second surfaces in order to prevent backflow and increase the flow rate of the discharged fluid, as taught by Hirata (para. 0083, inter alia.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”